PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Apostolopoulos, et al.
Application No. 16/245,918
Filed: January 11, 2019
Attorney Docket No. WABP12197USORG1 (1513US1)
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 17, 2022, to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declaration, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed May 17, 2022. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls at (571) 272-1619. 



/JONYA SMALLS/Lead Paralegal Specialist, OPET